Title: To John Adams from Jacob Roorda, 12 May 1782
From: Roorda, Jacob
To: Adams, John



Harlinqué Le 12e. mai 1782
Monsieur

Selon votre desir je prens la Liberté de vous Envoÿer celle ci en François, mais comme cette Langue ne m’est pas Si familliere, de pouvoir vous marquer tout ce que j’ai dit dans ma precedente et comme je ne doute pas ou vous aurez bien la bonté de m’excuser, quand j’ÿ commets tant et plus des Fautes, La Semaine passée j’ai pris la Liberté de vous marquer mes Vrais Sentiments à L’Egard de L’independance, des traise Etats de L’Amerique, en vous temoingnant ma reconnoissance pour vous, qui est venu ici, pour procurer à votre comme à notre Republique un traité bien avantageux le quel produira un Heureux avenir, et je Souhaitois que vous eussiez le bonheur d’être Couronné du bon Succes; et comme La Province de Frise est glorieuse de ce quelle à eté la Premiere qui à Conclue à cet important Evenement, et que les Habitans et Les Etudiants de la Ville de Franeker Sont à Comble de leur Joÿe, qu’ils font faire un feux d’Artifice, le quel dit on Sera fort Joli, Si vous eussiez le desir de venir voir la Province de Frise, ou Si vous aviez de L’inclination de voir ce feux d’Artifice, pour etre temoin de la reconnoissance de Ses Jeunes gens pour ce noble Evenement ils vous auront beaucoup de l’oblgation de vouloir bien assister à Cette Fête. Je vous prie de vouloir avoir la bonté de venir Chez moÿ, je vous offre en bon Frison ma Maison, et je ferai tout mon pouvoir de vous faire le temps que vous passerez ici aussi agreable qu’il me Sera possible, vous m’obligerez infinement.
Je me flatte que vous M’honnorerez d’une reponse Satisfaisante, alors j’aurai L’honneur de vous marquer le temps precis, quand on aura cette Fête; en attendant je me recommande dans vos bonnes graces, et Suis avec un profond Respect, Monsieur, Votre Tres Humble et Obeïssant Serviteur

Jacob Roorda

